DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to the independent claims filed on December 29, 2021 has been considered.
Applicant’s arguments filed on December 29, 2021 with respect to claim rejections under Ackerman in view of Gercia have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous Office action is persuasive and, therefore, the Office action is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 4, 7, 9 – 15 and 17 – 19 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Ackerman (USPGPUB 2016/0094242), which discloses a processor that configures to create a compression hierarchy of compression nodes. Each compression node is associated with a compression operation to a produce compressed data. A path of compression nodes are determined through the compression hierarchy based upon compression 
The combination of the above-mentioned prior arts does not explicitly teach 
select the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; and a compression executor comprising an output data constructor, the compression executor configured to compress the set of uncompressed data using the selected compression filter configuration to provide a compressed data set, and the data constructor configured to reduce a size of the compressed data set by performing data byte shrinking, wherein data byte shrinking comprises identifying a maximum value used among all data elements of the compressed data set, calculating a number of bytes necessary for storing the maximum value, and reducing storage space allocated to each element of the data elements to the maximum value as in claim 1 and selecting the first compression filter configuration or the second compression filter configuration based on the comparison of the first and second compression ratios to provide a selected compression filter configuration; generating a compression plan for compressing the set of uncompressed data; compressing, by the processor and according to the 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 16, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162